Citation Nr: 0623756	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to February 21, 2001, 
for a grant of service connection for hepatitis C, status 
post liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972 and from June 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection for cirrhosis of the liver secondary to hepatitis 
C, with an effective date of March 5, 2001.  The veteran 
appealed the effective date assigned.  During the course of 
the appeal, a decision review officer granted an earlier 
effective date to February 21, 2001 for the liver disease.  
The veteran has undergone a liver transplant during the 
course of this claim and his disability is now characterized 
as hepatitis C, status post liver transplant.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


REMAND

The Board has reviewed the claims file and finds that there 
is a procedural defect that must be corrected before it may 
proceed with adjudication of the appeal.  Specifically, the 
claim must be remanded to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA applies to the 
claim.  See, e.g., Huston v. Principi, 17 Vet. App. 195 
(2003) (discussing VCAA applicability to claims for earlier 
effective dates).  Although the RO had issued the veteran two 
letters discussing the VCAA in July 2001 and March 2003, a 
review of the content of these letters shows that there was 
no notification provided to him as to what evidence was 
needed to substantiate his earlier effective date claim, what 
his responsibilities were with respect to the claim, and 
whether VA would assist him in any manner.  See also Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Under the circumstances, the Board is persuaded that further 
development is warranted. Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as it 
pertains to the claim for an earlier 
effective date for service connection for 
hepatitis C, status post liver 
transplant.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant 
to this claim that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claim of entitlement to an 
effective date prior to February 21, 
2001, for an award of service connection 
for hepatitis C, status post liver 
transplant.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided with a Supplemental Statement 
of the Case and an appropriate period of 
time must be allowed for response.  The 
case must then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

